LACOMBE, Circuit Judge.
The act of March 3, 1891 (26 Stat. 1106), amends section 4952 of the United States Revised Statues so That it now contains this provision: “Authors or their assigns shall have the exclusive right to dramatize and translate all of their works for which copyright shall have been obtained under the laws of the United Slates.” Complainants’ title to the copyright of the novel “Trilby,” as set forth in the bill, is not seriously disputed; and the affidavits show quite plainly that defendant’s drama or play called “Trilby” presents characters, plot, incidents, dramatic situations, and dialogue appropriated from the novel thus copyrighted. Complainants may take an injunction pendente lite restraining the defendant, his agents and servants, from producing or publicly performing any play or drama presenting the scenes, incidents, plot, or dialogue of the said novel, “Trilby,” or any substantial part thereof, or any simulated or colorable imitation or adaptation thereof. The application, however, for an injunction against the mere use of the name “Trilby” as the title of any dramatic composition which does not present such scenes, incidents, plot, or dialogue, or simulated or colorable imitation or adaptation thereof, is denied. It is the name in connection with the novel, not the name alone, which the copyright law protects.